By the Court.
There are but two questions to be considered in this case, and, as with all questions of demurrer, facts outside of the pleading cannot be regarded. We are of the opinion, in the first instance, that the fact of the plaintiff having subscribed to the capital stock of the First National Bank, defendant, did not debar him from bringing an action against the same for breach of contract, and that a stockholder certainly has the rights of action against a corporation that are possessed by a corporation against any of its stockholders; 2. We believe that the allegations contained in the plaintiff’s petition are sufficient, if proved, to entitle said plaintiff to recover thereon.
The judgment of the court below is therefore reversed, with costs against the defendant, and twenty days are given defendant, from the filingof this opinion, to answer in the district court.